Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1-5, 15-16 are, the phrase "cleaned fluid handling system" renders the claim indefinite because it is unclear what qualifies and is encompassed by a “cleaned fluid handling system”.  See MPEP § 2173.05(d). In the interim for compact prosecution purposes the “cleaned fluid handling system” has been interpreted as meaning a shaker/screen.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rayborn (US-6892887). 

Referring to claims 1,3-4. Rayborn discloses a “Polymer Drilling Bead Recovery System and Related Methods”. See Figs. 1-4 and respective portions of the specification. Rayborn further discloses an apparatus for facilitating recovery of lubrication beads from a drilling fluid by a solids control apparatus, the solids control apparatus including a first shaker (8) and a cleaned fluid handling system (80); the apparatus comprising; a hydrocyclone (33), with an upper end and a lower end, for separating drilling fluid into a high intensity stream and a low intensity stream containing a major portion of the lubrication beads; a receiving pump (75), for pumping drilling fluid to the hydrocyclone via first hose (62); a discharge pump (25), for pumping the high density stream from the hydrocyclone to the first shaker (8); and a third hose (63), for flowing the low density stream from the hydrocyclone to the cleaned fluid handling system (80). Rayburn doesn’t explicitly disclose pumping the high-density stream from the hydrocyclone to the first shaker via a second hose. It should be noted that Rayborn discloses wherein the high-density stream from the hydrocyclone is directed to the first shaker (See at least Col. 7 l. 25-33). Likewise, Rayborn discloses wherein the first hose is positioned to receive the drilling fluid; setting an end of the third hose (63) to empty into the clean fluid handling system (See Fig. 3). Further, the claimed method and functioning are inherent in the normal operation of the device as taught by Rayborn (See at least Col. 6 L. 7 - Col. 7 L. 33). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the base reference to arrive the claimed invention by making the addition of a well-known element in the form of a hose and wherein the hose was arranged in communication with the first shaker (8), filter screen (9a,9b), with no change in their respective functions as a means of directing the high-intensity stream from the hydrocyclone to the first shaker. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions. Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art. 

Referring to claim 5.  Rayborn further discloses selecting a first mesh screen for the first shaker and a second mesh screen for the second shaker, the second mesh having a mesh density greater than that of the first mesh screen (See at least Col. 7 L. 34-44). 

Claims 1-2, 4, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rayborn (US-6892887) in view of Williams (US-7823656).

Referring to claims 1-2, 4, 15-16. Rayborn discloses a “Polymer Drilling Bead Recovery System and Related Methods”. See Figs. 1-4 and respective portions of the specification. Rayborn further discloses an apparatus for facilitating recovery of lubrication beads from a drilling fluid by a solids control apparatus, the solids control apparatus including a first shaker (8) and a cleaned fluid handling system (80); the apparatus comprising; a hydrocyclone (33), with an upper end and a lower end, for separating drilling fluid into a high intensity stream and a low intensity stream containing a major portion of the lubrication beads; a receiving pump (75), for pumping drilling fluid to the hydrocyclone via first hose (62); a discharge pump (25), for pumping the high density stream from the hydrocyclone to the first shaker (8); and a third hose (63), for flowing the low density stream from the hydrocyclone to the cleaned fluid handling system (80). Rayburn doesn’t explicitly disclose pumping the high-density stream from the hydrocyclone to the first shaker via a second hose. It should be noted that Rayborn discloses wherein the high-density stream from the hydrocyclone is directed to the first shaker (See at least Col. 7 l. 25-33). Additionally, Rayborn discloses wherein the first hose (62) is configured to receive the drilling fluid from a tank (transfer vessel (50)). Rayborn does not disclosea solenoid valve connected to the first hose, an ultrasonic probe configured to detect a volume of a fluid within the tank, one or both of the receiving pump and the discharge pump configured to regulate flow rate based on the volume of the fluid, measuring a volume of the drilling fluid in the tank, selecting a flow rate according to the volume of the drilling fluid, or wherein one or both of flowing and directing includes according to the flow rate. Williams discloses a “Method For Monitoring Drilling Mud Properties”. See Figs. 1-2 and respective portions of the specification. Williams further discloses a MudStar Unit (Unit 2001) and a MudStar Flow Control Unit, hoses, pump (701), tank (811), reserve pit (601), valve (800) sensors (801-803), and PLC computer (900). Williams further discloses wherein a hose configured to receive fluid from a tank, sensor configured to detect a volume of the fluid in the tank, and a pump configured to regulate flow rate based on the volume of the fluid, measuring a volume of the drilling fluid in the tank, selecting a flow rate according to the volume of the drilling fluid, and wherein one or both of flowing and directing includes according to the flow rate (See at least Col 4 L. 5-40, Col. 5 L. 30-45, Col. 6 L. 10-15, Col. 7 L. 65 – Col. 8 L. 10). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the base reference with these prior art teachings to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements (volume sensors/probe, solenoid valve) with no change in their respective functions, which would have allowed the process to operate in a more efficient and autonomous manner.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art. 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653